Citation Nr: 1746247	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-03 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from March 1, 2010 to prior to June 30, 2016 for adjustment disorder with mood changes.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for traumatic brain injury (TBI) with cognitive disorder and headaches, with an evaluation of 40 percent, and for an adjustment disorder with mood changes with an evaluation of 10 percent, both effective March 1, 2010.  

The procedural history of this case is somewhat complicated.  Specifically, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for adjustment disorder with mood changes in March 2015 for a new VA examination.  At the subsequent June 2016 VA examination, the examiner amended the Veteran's diagnosis to include posttraumatic stress disorder.  Afterward, in a March 2017 rating decision, the RO recharacterized the Veteran's acquired psychiatric disorder to include PTSD in addition to adjustment disorder.  Moreover, the RO combined this rating with the Veteran's symptoms of traumatic brain injury and headaches and cognitive disorder, and increased the Veteran's rating to 50 percent for this disorder, now under 38 C.F.R. § 4.130, DC 9411.  

In the Board's view, when incorporating the Veteran's psychiatric rating with his already service-connected TBI residuals, the separate 10 percent rating  for adjustment disorder under 38 C.F.R. § 4.130, DC 9440 (the disability on appeal) should have terminated, since his symptoms are now effectively being addressed under two separate diagnostic codes.  See 38 C.F.R. § 4.14 (Evaluating the same disability under various diagnoses is to be avoided.); see also The Adjudication Procedures Manual, M21-1, Part III.iv.4.G.2.h (August 16, 2017).  

As a result, given that the Veteran's increased symptoms are encompassed in this 50 percent rating, the period from June 30, 2016 is not on appeal.  Further, given that the Veteran's cognitive symptoms for the period prior to June 30, 2016 are encompassed in his 40 percent rating for TBI for that period, the Board will not consider the Veteran's cognitive symptoms for that period as part of this appeal.



FINDING OF FACT

For the period prior to June 30, 2016, the Veteran's acquired psychiatric disorder has been characterized by occupational and social impairment due to mild and transient symptoms; an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks has not been shown. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for adjustment disorder with mood changes, prior to June 30, 2016, have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9440 (2016). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§5103 , 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in August 2009. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that this appeal was remanded in March 2015 for additional development, to include scheduling a VA examination to determine the current severity of the Veteran's psychiatric disorder.  All available records have been obtained and attached to the claims file.  The Board is now satisfied that there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Therefore, VA has met its duty to assist in this respect.  

Increased Ratings

The Veteran's acquired psychiatric disorder is rated as 10 percent disabling for the period prior to June 30, 2016.  He is claiming entitlement to a higher rating for each period.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2016).  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's psychiatric disorder is rated under 38 C.F.R. 4.130, Diagnostic Code 9440.

Under the applicable diagnostic criteria, a 10 percent rating is assigned for occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. 4.130, DC 9440 (2016).   

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126 (a) (2016).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016). 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  In this case, for the period on appeal, the Veteran was only evaluated under the DSM-V criteria, which do not use GAF scores.  Accordingly, there is no GAF score on record for the Veteran. 

Based on the evidence of record, the Board determines that a rating in excess of 10 percent prior to June 30, 2016 is not warranted.  Specifically, the record indicates that the Veteran's symptoms, when divorced from his cognitive impairment, do not rise to the level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Throughout the appeal period, the Veteran maintained normal hygiene and appearance and clarity of speech.  Plans of care and consultations indicate that at all times during this period, the Veteran was alert and oriented, with deliberate and thought-out speech.  At two December 2010 psychiatric consultations, the Veteran was casually dressed, with no psychomotor changes, and normal speech.  In this regard, the Veteran's symptoms are more than adequately compensated by his 10 percent rating for this period.  

During this period, the Veteran reported using alcohol to cope with his symptoms in a September 2010 alcohol screening in which he reported drinking one or two drinks a day, two to four times per month in the past year, and in his February 2013 Notice of Disagreement with his assigned rating.  While serious, the frequency and severity of his alcohol use do not justify an increase to a 30 percent rating. 

While the Veteran suffers from disturbances of motivation and mood, these disturbances are adequately reflected in his current rating.  It should be noted that the Veteran endorsed panic attacks twice a week in his April 2011 Notice of Disagreement and in a February 2013 statement.  However, his overall mood does not merit a rating increase.  In a case manager note from June 2010, a social worker noted that the Veteran was reintegrating well back into civilian life.  The Veteran's wife submitted a March 2011 statement in which she related that the Veteran had an unbearable temper, leading to fights.  Likewise, in the Veteran's April 2011 Notice of Disagreement, and his February 2013 statement, he stated that he was irritable most of the time and that it affected his marriage.  The Veteran also reported avoidance of experiences that triggered intrusive memories of the helicopter crash that precipitated his psychiatric disorders.  

However, despite the frequency of the Veteran's panic attacks and irritability, he retains the ability to live with his wife and daughter, as well as enough motivation to do yard maintenance every day.  Accordingly, these symptoms are adequately addressed in the Veteran's current 10 percent rating, as his symptoms are mild and transient, and there is no indication that his ability to perform occupational tasks is impaired beyond periods of significant stress.

The Veteran's chronic sleep impairment, while significant, is contemplated by his current rating.  Specifically, the Veteran has endorsed sleeping problems and nightmares.  These nightmares occur several times a week, according to the Veteran's May 2011 neuropsychological assessment, as well as a March 2011 statement from the Veteran's wife.  Nonetheless, the Veteran reported getting 7 hours of sleep nightly.  Such sleep disturbances, while undoubtedly unsettling, are not uncommon with PTSD.  Accordingly, any resulting occupational or social impairment is contemplated in the Veteran's current rating.

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 10 percent.  For example, he has exhibited flattened affect as noted above, as well as twice weekly panic attacks.  However, these symptoms do not reach the degree required to demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The criteria for the next-higher 30 percent rating depict a level of impairment, when viewed as a whole, that is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, such as suspiciousness, have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's service connected acquired psychiatric disorder impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 10 percent is warranted.  During the appeal period, the Veteran has had an approximately 20 year marriage, living with his wife and adult daughter.  His March 2011 plan of care also mentions moving his mother-in-law into a new home, intimating a healthy relationship with her.  While the Veteran is not as social as he was before service, and keeps to himself most of the time, and has lost interest in marriage and sex, he describes his marriage as "fine" and he has the occupational capacity to do regular yard work.  Moreover, the Veteran has completed his bachelor's degree and works as an education technician, thus showing occupational functioning.

Given this evidence, the Board determines that the Veteran's psychiatric symptoms most nearly approximate the symptoms listed for a 10 percent rating.  Specifically, the frequency, duration and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment due to mild and transient symptoms, for the period prior to June 30, 2016.  As such, a 30 percent evaluation is not warranted for the Veteran's adjustment disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his adjustment disorder is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorders has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 10 percent rating is warranted for the Veteran's adjustment disorder for this period. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran alleges that at some point in time, he was unable to work for a year.  He does not allege, nor does the record reflect, that his PTSD, adjustment disorder, or any other acquired psychiatric condition, caused marked interference with his employment.  To the extent that they may have, the Board concludes that any loss in income was able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, while a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, no relevant symptoms have been excluded in the Board's analysis.  See Mauerhan, 16 Vet. App. at 444.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

For the foregoing reasons, a rating in excess of 10 percent is not warranted for the appeal period.



ORDER

Entitlement to an initial rating in excess of 10 percent from March 1, 2010 to prior to June 30, 2016 and for adjustment disorder with mood changes is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


